Exhibit 10.1

TRADEMARK LICENSE AGREEMENT

This TRADEMARK LICENSE AGREEMENT (hereinafter, “Agreement”) dated as of
September 12, 2006 (the “Effective Date”), is entered into by and between Time
Warner Inc., a Delaware corporation, located at One Time Warner Center, New
York, NY 10019 (hereinafter “Licensor”) and Time Warner Telecom Inc., a Delaware
corporation, located at 10475 Park Meadows Drive, Littleton, CO 80124
(hereinafter “Licensee”) and, for the limited purposes set forth in Section
6(c), Time Warner Cable Inc., a Delaware corporation, located at 290 Harbor
Drive, Stamford, CT 06902.

WHEREAS, Licensor is the owner of the Marks;

WHEREAS, the Licensed Marks consist of a well-known derivative of the famous
Time Warner trademarks, service marks, and trade names;

WHEREAS, Licensee desires to use the Licensed Marks; and

WHEREAS, Licensor and Licensee desire to set forth a written agreement
concerning Licensee’s right to use the Licensed Marks;

NOW, THEREFORE, subject to and upon the terms and conditions set forth herein,
the parties hereto agree as follows:

1. Definitions: In addition to capitalized terms defined elsewhere in this
Agreement, the following terms have the following meanings:

(a) “Control(s)” means the possession, directly or indirectly, of more than 40%
of the equity securities or equity interests of an entity or the power to direct
or cause the direction of the management and policies of such entity (whether
through ownership of securities, partnership interests or other ownership
interests, by contract, or otherwise)

(b) “Controlled Subsidiaries” means all of Licensee’s currently existing
subsidiaries, which are wholly owned by Licensee (as set forth in Exhibit A) and
any future subsidiary formed or acquired by Licensee of which Licensee directly
or indirectly owns and controls the management and operation of fifty percent
(50%) or more of the outstanding equity interests.

(c) “Composite Marks” means the Licensed Marks when combined or integrated with
any Other Symbols. Exhibit B contains a non-exhaustive list of Composite Marks
existing as of the Effective Date.

 

1



--------------------------------------------------------------------------------

(d) “Licensed Marks” means, individually and collectively, the TW TELECOM and
TWTC trademarks, service marks and trade names.

(e) “Other Symbol(s)” means any words, names, trademarks, service marks, trade
names, symbols, distinctive features, items or terms, in each case that do not
prior to Licensee’s use thereof constitute Licensor’s intellectual property and
that Licensee is not otherwise precluded from using in combination with the
Licensed Marks pursuant to the terms of this Agreement.

(f) “Marks” means, individually and collectively, TIME WARNER, TW TELECOM, TWTC
and TW trademarks, service marks and trade names.

(g) “Remnants” means the Other Symbols of a Composite Mark.

(h) “Telecommunications Companies” means Alltel, AT&T, Bell South, Cablevision,
Century Telecommunication, Charter, Cincinnati Bell, Cingular, Citizens
Communication Company (Frontier), Comcast, DirecTV, Echostar, Embarq
Corporation, Level 3 Communications, Qwest, Sprint/Nextel, T Mobile, Verizon
Wireless, or Verizon or their respective successors, related companies or parent
companies.

(i) “Territory” means North America.

(j) “TWC Area” means any geographic area in which Time Warner Cable, Inc., its
successors, currently existing subsidiaries thereof (so long as such
subsidiaries remain subsidiaries) and any future subsidiaries which are at least
fifty percent (50%) owned by Time Warner Cable (for the duration of such
ownership and control) is currently delivering video, voice and/or data services
to consumers.

2. Grant to Use Licensed Marks

(a) Licensor hereby grants to Licensee and its Controlled Subsidiaries a
perpetual, irrevocable (except as set forth in Section 5(b), 5(c), and 10(b)),
exclusive (as set forth in Section 2(d)), royalty-free license, subject to the
restrictions in Section 3, to use the Licensed Marks in connection with existing
and future goods and services offered in connection with its communications and
related technologies and services business in the Territory, including, without
limitation, in marketing materials, and as product and corporate names. Licensee
may sublicense the rights granted hereunder, in accordance with the terms of
this Agreement including the obligations of Section 6, to: (i) third

 

2



--------------------------------------------------------------------------------

parties insofar and to the extent they are performing services for or on behalf
of Licensee or its Controlled Subsidiaries in the Territory; (ii) separate
segregated funds and charitable organizations established by or for Licensee or
its Controlled Subsidiaries; and (iii) joint ventures in which Licensee or its
wholly owned subsidiaries own at least 50% of the equity interests and control
the management and operation pursuant to voting rights, contract or otherwise.

(b) Licensee may create and use Composite Marks under Section 2(a) without
obtaining Licensor’s prior consent. Licensee may not create Composite Marks that
use Other Symbols, that if used without the Licensed Marks are confusingly
similar to Licensor’s existing prior trademark registrations (other than those
reserved for Licensee’s use). Licensee will notify Licensor with reasonable
promptness (but in all events within 30 days) of first commencing the public use
of any Composite Mark. Notwithstanding anything else contained in this
Agreement, Licensee will not in any event use the “TW” trademark: (y) on a
standalone basis; or (z) in connection with any additional words without also
using the “Telecom” or “TC” terms adjacent to the “TW” trademark.
Notwithstanding the foregoing, Licensee may place a logo or other
non-alphanumeric symbol between the “TW” trademark and the “TC” or “Telecom”
terms.

(c) Domain Names.

(i) Licensee may incorporate the Licensed Marks (alone or in Composite Marks)
into domain names used by Licensee in conformance with the terms of the license
contained in Section 2(a). Licensee may register any such domain name in its own
name as agent for Licensor and subject to the terms of this Agreement. Licensor
will not interfere with Licensee’s use, administration or promotion of any such
domain names and will cooperate with Licensee’s administration, registration and
renewal of such domain names during the term of this Agreement and any permitted
phase-out period.

(ii) During the term of this Agreement and for one (1) year following the
transition period set forth in Section 4(c), Licensor will not use, license or
permit any third party to use any domain names registered pursuant to
Section 2(c)(i).

 

3



--------------------------------------------------------------------------------

(d) Exclusivity.

(i) During the term of this Agreement, Licensor will not use, or license or
permit any party other than Licensee to use “TWTC,” “TW Telecom,” “TW
Telecommunications” and “Time Warner Telecommunications” alone or in combination
with Other Symbols.

(ii) During the term of this Agreement and for one (1) year following the
transition period set forth in Section 5(c), Licensor will not use, or license
or permit any third party to use the marks set forth in Section 2(d)(i) and/or
any Composite Marks alone or in combination with one or more words.

(e) Except as specifically provided in Sections 2(a), 2(c) and 2(d) above, this
Agreement will not in any way limit or restrict Licensor’s right, either by
itself or through third parties, to use, promote, license or otherwise exploit
the Licensed Marks.

3. Restrictions on Licensee Use

(a) Licensee will not use the Licensed Marks or any Composite Marks in
connection with offering, providing or reselling (i) video programming services
(including without limitation via on-air broadcast, switched digital video,
cable television, multi-channel video, on-line broadcast or video on demand
services, but excluding transport services for the foregoing) to business or
non-business customers in any TWC Area and/or (ii) wireline or wireless (whether
fixed or mobile) voice services (including data services primarily intended for
use with handsets or similar devices) to non-business customers in any TWC Area
(but may use the Licensed Marks to offer, provide or resell such voice services
to business customers (including, without limitation, enterprise customers,
organizations and other entities in TWC Areas). Notwithstanding the foregoing,
if Licensee provides wireless voice or telephony services to a business account
using the Licensed Marks, Licensee may, incidentally in connection with the
rendering of services to such account, also make services available to
employees, agents and customers of such business account in TWC Areas through
directed marketing efforts intended and reasonably calculated to reach only such
employees, agents and customers.

 

4



--------------------------------------------------------------------------------

(b) If Licensee acquires a company that provides wireline or wireless (whether
fixed or mobile) voice services to non-business customers (subject to Sections
5(a) and 5(b), Licensee may not use the Licensed Marks in connection with such
services including, but not limited to, the continued providing, marketing, or
billing of such services or servicing of such customers. Notwithstanding the
foregoing, Licensee may use the Licensed Marks in an incidental manner in
connection with such services (e.g., sending a technician or trucks bearing the
Licensed Marks to service such non-business customers).

(c) For purposes of clarity, nothing in this Agreement is intended to prevent
Licensee from offering, providing or reselling video programming services to
consumers or commercial customers in TWC Areas or from offering, providing or
reselling wireline or wireless telephony services to consumers in TWC Areas, in
each case if it does so without using the Licensed Marks in connection with such
activities (i.e., including as a corporate brand).

4. Composite Marks

(a) At Licensee’s request from time to time, Licensor will promptly and
diligently file, prosecute and maintain trademark applications and registrations
for Composite Marks in the name of Licensor. Licensee will promptly reimburse
Licensor for its reasonable out-of-pocket expenses incurred with such actions.

(b) At Licensee’s request from time to time, Licensor will promptly abandon or
cause to be abandoned registrations and applications for registrations for any
Composite Marks or other marks filed under Section 4(a) owned by Licensor.

(c) Licensor hereby acknowledges that the Remnants of all Composite Marks are
valuable assets belonging to Licensee. Nothing in this Agreement confers any
right of ownership to such Remnants in Licensor. Licensee has the right to use
and register such Remnants. Licensor acknowledges, and will not at any time
challenge, in any way, Licensee’s right to use or register such Remnants, or the
validity or Licensee’s ownership of such Remnants. Subject to Licensor’s rights
in the Licensed Marks as set forth in Section 7(a), Licensor acknowledges that
all rights accruing from Licensor’s possession of trademark applications or
registrations that incorporate such Remnants, including without limitation any
goodwill, is in trust for and inures to the benefit of Licensee. To

 

5



--------------------------------------------------------------------------------

the extent any rights in and to such Remnants or in the goodwill associated
therewith are deemed to accrue to Licensor, Licensor agrees to assign and hereby
irrevocably assigns to Licensee any and all such rights and goodwill, at such
time as they may be deemed to accrue. Licensor will execute and deliver to
Licensee upon Licensee’s request at any time, all documents which are necessary
or desirable to secure or preserve Licensee’s rights in such Remnants.

5. Term

(a) This Agreement will commence on the Effective Date and, unless sooner
terminated pursuant to the terms of Section 5(b) hereof, will continue for an
initial term of 25 years and will automatically renew for additional terms of 10
years each, unless Licensee provides Licensor written notice of non-renewal at
least 30 days prior to the end of the then-current term.

(b) Except as otherwise agreed to in writing by Licensor, this Agreement will
immediately terminate upon written notice from Licensor if Licensee consummates
a transaction which directly or indirectly causes: (i) Control of Licensee to
pass to any Telecommunications Companies or (2) more than nineteen point nine
percent (19.9%) of the equity securities of Licensee to pass to any entity that
has a substantial business of providing local telephony, long distance
telephony, cable television or satellite television services to consumers.

(c) If Licensee commences an action or has an order for relief entered against
it under the federal bankruptcy laws as now or hereafter constituted or any
other federal or state bankruptcy, insolvency or other similar law, or if within
one hundred twenty (120) days after the commencement against Licensee of such an
action, such action has been consented to or has not been dismissed or all
orders or proceedings thereunder affecting the operation of Licensee have not
been stayed, or if Licensee fails generally to pay its debts as such debts
become due or makes an assignment for the benefit of its creditors, or if
Licensee discontinues its business within one hundred twenty (120) days of entry
of a decree appointing a trustee or a receiver for Licensee or its business and
such appointment has not been vacated, this Agreement will terminate upon
written

 

6



--------------------------------------------------------------------------------

notice by Licensor to Licensee. Termination will become effective immediately
upon Licensee’s receipt of written notice thereof.

(d) Upon the termination of this Agreement for any reason, Licensee will
thereafter have a period of one (1) year from the termination date to phase out
all use of the Licensed Marks alone or as used in any Composite Marks.
Thereafter, all materials bearing the Licensed Marks alone or used within any
Composite Marks in the possession, custody or control of Licensee will be
promptly destroyed or otherwise disposed of to the mutual satisfaction of the
parties. For purposes of clarity, the parties acknowledge that Licensee is
permitted to continue using any Remnants following the termination of this
Agreement.

(e) Subject to Section 5(d), upon and after the expiration or termination of
this Agreement, all rights in the Licensed Marks revert to Licensor, and
Licensee will assign any goodwill which may have accrued through its use of the
Licensed Marks to Licensor. Licensee will refrain from any further use of the
Licensed Marks. Licensee will, at its own expense, execute all papers and take
all actions necessary to prevent further use by Licensee (and any sub-Licensee
permitted hereunder) of the Licensed Marks, including but not limited to, the
voluntary cancellation of any business marks, company marks or corporate marks
registrations or records incorporating the Licensed Marks. Sections 2(c)(ii),
2(d)(ii), 4(b), 4(c), 6(d), 7(a), and 11-14, and any terms or provisions
necessary to enforce or interpret any of the foregoing, will survive the
termination of this Agreement for any reason.

6. Quality Control

(a) Licensee acknowledges and is familiar with the high standards, quality,
style and image of Licensor, and Licensee will at all times conduct its business
in a manner which is consistent therewith. Licensee will not use the Licensed
Marks in any way which causes, or is reasonably foreseeably likely to cause,
damage to the reputation, business or goodwill of Licensor or the Licensed
Marks. Licensee will conduct its business in a manner that substantially
complies with applicable federal, state and local laws, ordinances and rules,
except to the extent non-compliance would not have a material adverse impact on
the business of Licensee.

 

7



--------------------------------------------------------------------------------

(b) Licensor has the right to periodically review Licensee’s use of the Licensed
Marks to ensure that the quality of such services conforms to the standards set
forth in Section 6(a) hereof.

(c) No party will make any false or misleading statement, or aid or assist any
other person to make any false or misleading statements that would, or could
reasonably be expected to, (i) cause confusion as to Licensee’s relationship
with Licensor, Time Warner Cable or any of their affiliates, or vice versa,
(ii) be deceptive or misleading as to such relationship or as to the businesses
of the other party or its affiliates, or (iii) to damage the reputation,
businesses or goodwill of the other party or its affiliates. Notwithstanding the
foregoing, each party (including its affiliates, separate segregated funds or
charitable organizations) may make factually accurate statements describing the
parties past and current relationship as reasonably necessary in order to
conduct their respective businesses, except that such parties will not place
such statements in mass distributed printed marketing materials (excluding
transitional marketing materials which Licensee may distribute for 12 months
following the Effective Date of this Agreement) or as otherwise required by
applicable federal, state and local laws, ordinances and rules. For the
avoidance of doubt, except where required by applicable federal, state and local
laws, ordinances and rules, Licensee will not state in marketing materials that
they are or were “X% owned by Time Warner Inc.” Time Warner Cable Inc. is a
direct party to this Agreement for the limited purpose of this Section 6(c).

7. Rights in the Licensed Marks.

(a) Licensee hereby acknowledges that the Licensed Marks are valuable assets
belonging to Licensor and that all rights in and to the Licensed Marks are and
will remain the sole and exclusive property of Licensor subject only to the
license granted herein. Nothing in this Agreement confers any right of ownership
in the Licensed Marks in Licensee. Licensee acknowledges, and will not at any
time contest, the validity or ownership of the Marks or Licensed Marks or the
validity of the license granted herein. Licensee acknowledges that all rights
accruing from Licensee’s use of the Licensed Marks, including without limitation
any goodwill, inure to the benefit of Licensor. To the extent any rights in and
to the Licensed Marks or in the goodwill associated therewith

 

8



--------------------------------------------------------------------------------

are deemed to accrue to Licensee, Licensee will promptly assign and hereby
assigns any and all such rights and goodwill, at such time as they may be deemed
to accrue, to Licensor. Licensee will execute and deliver to Licensor upon
Licensor’s request, all documents which are necessary or desirable to secure or
preserve Licensor’s rights in the Licensed Marks.

(b) Licensee will use the Licensed Marks, in a manner which will protect
Licensor’s rights and goodwill in such Licensed Marks, by indicating the
trademark status of the Licensed Marks by use of the “®” or “TM” or “SM” as
appropriate, on substantially all marketing materials using the Licensed Marks
in the manner of a mark.

8. Infringement of Licensed Marks

(a) The parties hereto will promptly give notice to each other of any known,
actual or threatened infringement, dilution or unauthorized use or violation
involving the Licensed Marks, Composite Marks, or of a similar mark or name,
(hereinafter “Infringement”) by any third party of which it becomes aware.

(b) Licensor will promptly decide, in its reasonable sole discretion, if it will
commence proceedings against said third party with respect to any given
Infringement. In the event that Licensor commences a proceeding or any other
form of action against said third party, Licensee will cooperate fully with
Licensor to whatever extent Licensor reasonably deems necessary or appropriate
to prosecute such action or proceeding, provided that all expenses of such
action or proceeding will be borne by Licensor and all recoveries (including
settlements) resulting from any such action will belong solely to Licensor. In
the event of any proceeding initiated pursuant to this Section 8(b), Licensor
will not settle any claim for Infringement of any of the Licensed Marks without
the prior written consent of Licensee, which consent will not be unreasonably
withheld, conditioned or delayed.

(c) In the event that Licensor declines to promptly bring an action or
proceeding with respect to an Infringement pursuant to section 8(b), and
Licensee believes in good faith that its rights in or under the Licensed Marks
will be materially impaired by the failure of Licensor to take such action, then
Licensee may take action with respect to such Infringement, including, without
limitation, bringing suit against

 

9



--------------------------------------------------------------------------------

such party in its own name, provided that Licensee gives written notice to
Licensor prior to filing any suit in the name of Licensor. Licensor will
cooperate fully with Licensee to whatever extent Licensee reasonably deems
necessary or appropriate to prosecute such action or proceeding (including,
without limitation, if necessary, granting Licensee standing and/or being joined
as plaintiff), provided that all expenses of such action or proceeding will be
borne by Licensee and all recoveries (including settlements) resulting from any
such action belong solely to Licensee. In the event of any proceeding initiated
pursuant to this Section 8(c), neither party may settle any claim for
Infringement of any of the Licensed Marks without the prior written consent of
the other, which consent will not be unreasonably withheld, conditioned or
delayed. Licensee will not bring an action or proceeding with respect to an
Infringement against Licensor, Time Warner Cable or any of their affiliates,
except for an Infringement which violates the exclusivity protections set forth
in Section 2(d).

(d) If the parties hereto agree to bring an action jointly with respect to an
Infringement, they will confer and agree in good faith on all aspects of such
prosecution and the allocation of any proceeds related thereto (which will
generally be allocated according to the proportionate share of costs borne by
each party).

9. Representations and Warranties

(a) Licensor represents and warrants as follows:

(i) Licensor owns the Licensed Marks in the Territory; and

(ii) Licensor has the right to enter into and fully perform this Agreement, and
to do so will not violate or conflict with any material term or provision of its
charter or by-laws or of any agreement, instrument, statute, rule, regulation,
order or decree to which it is a party or by which it is bound.

(b) Licensee represents and warrants that Licensee has the right to enter into
and fully perform this Agreement, and to do so will not violate or conflict with
any material term or provision of its charter or by-laws or of any agreement,
instrument, statute, rule, regulation, order or decree to which it is a party or
by which it is bound.

 

10



--------------------------------------------------------------------------------

10. Breach

(a) If Licensee materially breaches any of its obligations hereunder (including,
without limitation, Licensee’s obligations under Section 6 of this Agreement)
Licensor may deliver a written notice to Licensee specifying the breach.
Licensee will materially cure such breach within forty-five (45) days of its
receipt of such notice, unless such breach cannot reasonably be cured within
forty-five (45) days, in which event Licensee will, within such period, commence
action to cure such breach and materially complete such cure within a reasonable
time (not to exceed six months) thereafter.

(b) Licensor may deliver a written notice to Licensee requesting Licensee cease
using any of the Licensed Marks in a manner that materially and seriously
violates the restrictions imposed on Licensee’s use of the Licensed Marks.
Licensor may terminate this Agreement if such use is not ceased with 45 days
unless such use is not reasonably capable of being ceased within 45 days, in
which event Licensor may terminate this Agreement if such use has not ceased
within a reasonable period of time thereafter.

(c) The parties will attempt in good faith to resolve any dispute arising out of
or relating to this Agreement promptly by negotiation between executives who
have authority to stale the controversy and who are at a higher level of
management than the persons with direct responsibility for administration of
this Agreement. Either party may give the other party written notice of any
dispute not resolved in the normal course of business. Within 15 days after
delivery of the notice, the receiving party will submit to the other a written
response. The notice and the response will include (a) a statement of each
party’s position and a summary of arguments supporting that position, and
(b) the name and title of the executive who will represent that party and of any
other person who will accompany the executive. Within 30 days after delivery of
the disputing party’s notice, the executives of both parties will meet at a
mutually acceptable time and place, and thereafter as often as they reasonably
deem necessary, to attempt to resolve the dispute. All reasonable requests for
information made by one party to the other will be honored. All negotiations
pursuant to this clause are confidential and will be treated as compromise and
settlement negotiations for purposes of applicable rules of evidence.

 

11



--------------------------------------------------------------------------------

Notwithstanding any other language to the contrary, the parties must complete
the foregoing procedures prior to delivering a notice under Section 10(a) or
10(b).

11. Indemnification

(a) Licensor and Licensee will indemnify and hold each other and each other’s
directors, officers and employees harmless from and against any and all
liability, loss, damage or injury, including reasonable attorney’s fees,
attributable to any third party claim to the extent arising out of a breach, or
an allegation which if true would constitute a breach, of any representation and
warranty set forth herein, provided that the party seeking to enforce such
indemnity will provide to the indemnifying party prompt notice of any claim
giving rise to such indemnity and the opportunity to defend the same with
counsel of its own choosing.

(b) In addition to any other rights Licensor may have under law, each party has
the right to seek monetary damages, specific performance and/or injunctive
relief from any court of law or equity of competent jurisdiction.
Notwithstanding the foregoing, Licensor is not permitted to terminate this
Agreement except in accordance with the provisions of Section 5(b), 5(c) or
10(b). Except with respect to indemnification for third party claims under
Section 11(a), neither party will be liable to the other for any consequential,
incidental, special or indirect damages under any legal theory or cause of
action arising from or relating to this Agreement.

12. Assignment

(a) Neither this Agreement nor any rights hereunder may be assigned,
sub-licensed except as specifically provided in Section 2 (a), or transferred by
Licensee, in whole or in part without the prior express written consent of
Licensor, and any purported assignment or transfer in violation of this
provision will be void and of no effect. This Agreement will be binding on the
parties hereto and their permitted successors and assigns.

 

12



--------------------------------------------------------------------------------

13. Notices

(a) All notices to be given under this Agreement will be in writing and will be
delivered to the party to whom the notice is given (i) by hand or courier,
(ii) by registered or certified mail, postage prepaid, or (iii) by fax (with a
copy as provided in (i) or (ii) above) at the address or fax number given below
or to such other address or fax number as may be advised by prior notice in
writing to the other party from time to time.

 

Licensor:    Time Warner Inc.    One Time Warner Center    New York, NY 10019   
Attention: General Counsel    Telephone No. (212) 484-7580    Fax. No. (212)
956-7281 Licensee:    Time Warner Telecom Inc.    10475 Park Meadows Drive   
Littleton, CO 80124    Attention: General Counsel    Telephone No. (303)
566-1000    Fax. No. (303) 566-1777 Time Warner Cable:    Time Warner Cable   
290 Harbor Drive    Stamford, Connecticut 06902    Attention: General Counsel   
Telephone No. (203) 328-0631    Fax No. (203) 328-4094

(b) Notice given under this Agreement will be deemed duly given (i) if delivered
by hand or courier, on the date of such delivery, (ii) if sent by registered or
certified mail when received or refused by the recipient as evidenced by return
receipt, and (iii) if sent by fax, when the copy is delivered pursuant to
Section 13(a) above.

 

13



--------------------------------------------------------------------------------

14. Miscellaneous

(a) Neither party is a partner or joint venturer with, or an agent for, the
other. Licensee does not have any authority to, nor will Licensee, obligate or
bind Licensor in any manner whatsoever and vice versa.

(b) This Agreement is governed by and construed and enforced in accordance with
the substantive laws of the State of New York, without reference to its laws
governing conflicts of laws.

(c) This Agreement cannot be canceled, modified, amended or waived, in part or
in full, except by an instrument in writing signed by both parties.

(d) The headings of the paragraphs hereof are for convenience only and may not
be deemed to limit or in any way affect the scope, meaning or intent of this
Agreement or any provision hereof.

(e) Should any paragraph or provision of this Agreement be held to be void,
invalid or inoperative as a result of any judicial or administrative proceeding
or decree, such decision will not affect any other paragraph or provision
hereof, and the remainder of this Agreement will be effective as though such
void, invalid or inoperative paragraph or provision had not been contained
herein. In such an event, the parties will promptly reform and replace any such
invalidated provision with an enforceable provision that most closely
approximates the original intent and economic effect of the severed provision.

(f) The failure of any party to enforce at any time any provision of this
Agreement, or to enforce any rights, or to make any elections hereunder, will
not be deemed a waiver of such provisions, rights or elections. Any waiver of
any breach of this Agreement or of the terms or conditions hereof will not be
deemed a waiver or any repetition of such breach or in any way affect any other
term or condition hereof.

(g) This Agreement contains the entire understanding between the parties with
respect to the transactions contemplated hereby, and supersedes all prior
writings or agreements, written or oral, with respect to the subject matter
hereof. For the avoidance of doubt, this Agreement does not supersede the Trade
Name License Agreement dated as of the 14th day of July 1998 as amended from
time to time by and between the parties.

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers, each of whom is duly
authorized as of the date set forth on page one hereof.

{Signature Page Follows}

 

15



--------------------------------------------------------------------------------

TIME WARNER INC.

By:

 

/s/ Paul T. Cappuccio

Printed Name: Paul T. Cappuccio Title: Executive Vice President and General
Counsel TIME WARNER TELECOM INC.

By:

 

/s/ Paul B. Jones

Printed Name: Paul B. Jones Title: Senior Vice President General Counsel &
Regulatory Policy

TIME WARNER CABLE INC.

(for the limited purpose of Section 6(c) hereof)

By:

 

Marc Lawrence-Apfelbaum

Printed Name: Marc Lawrence-Apfelbaum Title: EVP, General Counsel & Secretary

 

16



--------------------------------------------------------------------------------

Exhibit A

Controlled Subsidiaries

 

Subsidiary

  

State or other Jurisdiction of

Incorporation or Organization of Formation

Time Warner Telecom Inc.    Delaware Time Warner Telecom Holdings Inc.   
Delaware Time Warner Telecom Holdings II, LLC    Delaware Time Warner Telecom of
California, L.P.    Delaware Time Warner Telecom of Florida, L.P.    Delaware
Time Warner Telecom- N.Y., L.P.    Delaware Time Warner Telecom of Arizona, LLC
   Delaware Time Warner Telecom of Colorado, LLC    Delaware Time Warner Telecom
of Georgia, LP    Delaware Time Warner Telecom of Idaho, LLC    Delaware Time
Warner Telecom of Minnesota, LLC    Delaware Time Warner Telecom of Illinois,
LLC    Delaware Time Warner Telecom of Maine, LLC    Delaware Time Warner
Telecom of New Jersey, LP    Delaware Time Warner Telecom of New Mexico, LLC   
Delaware

 

17



--------------------------------------------------------------------------------

Time Warner Telecom of Nevada, LLC    Delaware Time Warner Telecom of Oregon,
LLC    Delaware Time Warner Telecom of South Carolina, LLC    Delaware Time
Warner Telecom of Utah, LLC    Delaware Time Warner Telecom of Virginia, LLC   
Delaware Time Warner Telecom of Washington, LLC    Delaware Time Warner Telecom
of Texas, L.P.    Delaware Time Warner Telecom of Hawaii, LP    Delaware Time
Warner Telecom of Indiana, L.P.    Delaware Time Warner Telecom of Wisconsin,
L.P.    Delaware Time Warner Telecom of North Carolina, L.P.    Delaware Time
Warner Telecom of Ohio, LLC    Delaware Time Warner Telecom of the Mid-South,
LLC    Delaware TW Telecom, L.P.    Delaware

 

18



--------------------------------------------------------------------------------

Exhibit B

Composite Marks

 

Mark Name

  

Class
Number

  

Goods

  

Application No.

TW TELECOM ONE FORUM    38    TELECOMMUNICATIONS SERVICES, NAMELY, VOICE OVER
INTERNET PROTOCOL SERVICES PROVIDED TO BUSINESSES OVER A SECURE NETWORK   
78/580,229 TW TELECOM ONE NUMBER    38    TELECOMMUNICATION SERVICES, NAMELY,
VOICE, DATA, INTERNET AND VIDEO ACCESS AND TRANSPORT SERVICES, NETWORK AND
TRAFFIC MANAGEMENT, SYSTEMS AND NETWORK INTEGRATION, AND DESIGNING SERVICE
SOLUTIONS FOR CUSTOMERS    78/582,031 TW TELECOM ONE PORT    38   
TELECOMMUNICATIONS SERVICES, NAMELY, VOICE OVER INTERNET PROTOCOL SERVICES
PROVIDED TO BUSINESSES OVER A SECURE NETWORK    78/580,256 TW TELECOM ONE
SOLUTION    38    TELECOMMUNICATIONS SERVICES, NAMELY, VOICE OVER INTERNET
PROTOCOL SERVICES PROVIDED TO BUSINESSES OVER A SECURE NETWORK    78/580,238 TW
TELECOM ONE SOLUTION: CONNECT    38    TELECOMMUNICATIONS SERVICES, NAMELY,
VOICE OVER INTERNET PROTOCOL SERVICES PROVIDED TO BUSINESSES OVER A SECURE
NETWORK    78/582,027 TW TELECOM ONE SOLUTION: FORUM    38    TELECOMMUNICATION
SERVICES, NAMELY, VOICE, DATA, INTERNET AND VIDEO ACCESS AND TRANSPORT SERVICES,
NETWORK AND TRAFFIC MANAGEMENT, SYSTEMS AND NETWORK INTEGRATION, AND DESIGNING
SERVICE SOLUTIONS FOR CUSTOMERS    78/678,387 TW TELECOM ONE SOLUTION: ONE FORUM
   38    TELECOMMUNICATIONS SERVICES, NAMELY, VOICE OVER INTERNET PROTOCOL
SERVICES PROVIDED TO BUSINESSES OVER A SECURE NETWORK    78/582,025 TW TELECOM
ONE SOLUTION: REACH    38    TELECOMMUNICATIONS SERVICES, NAMELY, VOICE OVER
INTERNET PROTOCOL SERVICES PROVIDED TO BUSINESSES OVER A SECURE NETWORK   
78/582,024 TWTC ONE PORT    38    TELECOMMUNICATIONS SERVICES, NAMELY, VOICE
OVER INTERNET PROTOCOL SERVICES PROVIDED TO BUSINESSES OVER A SECURE NETWORK   
78/580,249 TW TELECOM ONE WAY    38    TELECOMMUNICATIONS SERVICES    78/582,034
TWTC ONE AND DESIGN    38    TELECOMMUNICATIONS SERVICES, NAMELY, PROVIDING
LOCAL AND LONG DISTANCE TELEPHONE SERVICES AND OPTICAL AND BROADBAND
COMMUNICATIONS NETWORKS; ELECTRONIC TRANSMISSION OF INFORMATION AND DATA VIA A
TELECOMMUNICATIONS NETWORK; PROVIDING TELECOMMUNICATIONS CONNECTIONS TO A GLOBAL
COMPUTER COMMUNICATIONS NETWORK; PROVIDING VOICE OVER INTERNET PROTOCOL
SERVICES; AND PROVIDING VIDEO TRANSPORT SERVICES    78/582,044 TWTC ONE SOLUTION
   38    TELECOMMUNICATIONS SERVICES, NAMELY, VOICE OVER INTERNET PROTOCOL
SERVICES PROVIDED TO BUSINESSES OVER A SECURE NETWORK    78/580,231 TW TELECOM
AND GLOBE DESIGN    38    TELECOMMUNICATIONS SERVICES, NAMELY, PROVIDING LOCAL
AND LONG DISTANCE TELEPHONE SERVICES AND OPTICAL AND BROADBAND COMMUNICATIONS
NETWORKS; ELECTRONIC TRANSMISSION OF INFORMATION AND DATA VIA A
TELECOMMUNICATIONS NETWORK; PROVIDING TELECOMMUNICATIONS CONNECTIONS TO A GLOBAL
COMPUTER COMMUNICATIONS NETWORK; PROVIDING VOICE OVER INTERNET PROTOCOL
SERVICES; AND PROVIDING VIDEO TRANSPORT SERVICES    78/582,041

 

19